        Case 1:20-cv-01049-JFR-JHR Document 5 Filed 03/22/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ERIC SANCHEZ,

       Plaintiff,

v.                                                                    CIV 20-1049 JFR/JHR

THE UNITED STATES OF AMERICA,

       Defendant.

                                ORDER TO SHOW CAUSE
       THIS MATTER is before the Court sua sponte. Federal Rule of Civil Procedure 4(m)

provides in part:

       If a defendant is not served within 90 days after the complaint is filed, the court -
       on motion or on its own after notice to the plaintiff - must dismiss the action without
       prejudice against that defendant or order that service be made within a specified
       time.

       Plaintiff filed this action on October 9, 2020. [Doc. 1]. The record reflects that Plaintiff has

not served the Defendant within 90 days after the Complaint, nor has Plaintiff shown good cause

for the failure to serve. See Fed. R. Civ. P. 4(m).

       WHEREFORE, IT IS HEREBY ORDERED that, in order to avoid dismissal of this

action, Plaintiff must either effect service or provide the Court with a written explanation showing

good cause why service has not been made, on or before Monday, April 12, 2021.



                                       ______________________________________
                                       Jerry H. Ritter
                                       UNITED STATES MAGISTRATE JUDGE




                                                  1
